

117 S1591 IS: Transnational Repression Accountability and Prevention Act of 2021 
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1591IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Wicker (for himself, Mr. Cardin, Mr. Tillis, Mr. Whitehouse, Mr. Rubio, Mr. Markey, Mr. Rounds, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo counter efforts by foreign governments to pursue, harass, or otherwise persecute individuals for political and other unlawful motives overseas, and for other purposes.1.Short titleThis Act may be cited as the Transnational Repression Accountability and Prevention Act of 2021  or as the TRAP Act of 2021.2.FindingsCongress makes the following findings:(1)The International Criminal Police Organization (INTERPOL) works to prevent and fight crime through enhanced cooperation and innovation on police and security matters, including kleptocracy, counterterrorism, cybercrime, counternarcotics, and transnational organized crime. (2)United States membership and participation in INTERPOL advances the national security and law enforcement interests of the United States related to combating kleptocracy, terrorism, cybercrime, narcotics, and transnational organized crime. (3)Article 2 of INTERPOL’s Constitution states that the organization aims [to] ensure and promote the widest possible mutual assistance between all criminal police authorities … in the spirit of the Universal Declaration of Human Rights.(4)Article 3 of INTERPOL’s Constitution states that [i]t is strictly forbidden for the Organization to undertake any intervention or activities of a political, military, religious or racial character.(5)These principles provide INTERPOL with a foundation based on respect for human rights and avoidance of politically motivated actions by the organization and its members.(6)Some INTERPOL member countries have used INTERPOL’s databases and processes, including Notice and Diffusion mechanisms and the Stolen and Lost Travel Document Database, for activities of a political or other unlawful character and in violation of international human rights standards, including making requests to INTERPOL for interventions related to purported charges of ordinary law crimes that are fabricated for political or other unlawful motives. (7)According to the Justice Manual of the United States Department of Justice, [i]n the United States, national law prohibits the arrest of the subject of a Red Notice issued by another INTERPOL member country, based upon the notice alone and requires the existence of a valid extradition treaty between the requesting country and the United States, a valid request for provisional arrest of the subject individual, and an arrest warrant issued by a United States District Court based on a complaint filed by the United States Attorney’s Office of the subject jurisdiction. 3.Statement of policyIt is the policy of the United States:(1)To use the voice, vote, and influence of the United States, as appropriate, within INTERPOL’s General Assembly and Executive Committee to promote the following objectives aimed at improving the transparency of INTERPOL and ensuring its operation consistent with its Constitution, particularly articles 2 and 3, and Rules on the Processing of Data: (A)Support INTERPOL’s reforms enhancing the screening process for Notices, Diffusions, and other INTERPOL communications to ensure they comply with INTERPOL’s Constitution and Rules on the Processing of Data (RPD). (B)Support and strengthen INTERPOL’s coordination with the Commission for Control of INTERPOL’s Files (CCF) in cases in which INTERPOL or the CCF has determined that a member country issued a Notice, Diffusion, or other INTERPOL communication against an individual in violation of articles 2 or 3 of the INTERPOL Constitution, or the RPD, to prohibit such member country from seeking the publication or issuance of any subsequent Notices, Diffusions, or other INTERPOL communication against the same individual based on the same set of claims or facts. (C)Support candidates for positions within INTERPOL’s structures, including the Presidency, Executive Committee, General Secretariat, and CCF who have demonstrated experience relating to and respect for the rule of law. (D)Seek to require INTERPOL in its annual report to provide a detailed account of the following information, disaggregated by member country or entity: (i)The number of Notice requests, disaggregated by color, that it received. (ii)The number of Notice requests, disaggregated by color, that it rejected. (iii)The category of violation identified in each instance of a rejected Notice. (iv)The number of Diffusions that it cancelled without reference to decisions by the CCF.(v)The sources of all INTERPOL income during the reporting period. (E)Support greater transparency by the CCF in its annual report by providing a detailed account of the following information, disaggregated by country: (i)The number of admissible requests for correction or deletion of data received by the CCF regarding issued Notices, Diffusions, and other INTERPOL communications.(ii)The category of violation alleged in each such complaint.(2)Put in place procedures, as appropriate, for sharing with relevant departments and agencies credible information of likely attempts by member countries to abuse INTERPOL communications for politically motivated or other unlawful purposes so that, as appropriate, action can be taken in accordance with their respective institutional mandates.4.Report on the abuse of INTERPOL systems(a)In generalNot later than 180 days after the date of the enactment of this Act, the Attorney General, in coordination with the Secretary of Homeland Secretary, the Secretary of State, and the heads of other relevant United States Government departments or agencies shall submit to the appropriate congressional committees a report containing an assessment of how INTERPOL member countries abuse INTERPOL Red Notices, Diffusions, and other INTERPOL communications for political motives and other unlawful purposes within the past three years. (b)ElementsThe report required under subsection (a) shall include the following elements: (1)A description of the most common tactics employed by member countries in conducting such abuse, including the crimes most commonly alleged and the INTERPOL communications most commonly exploited.(2)An assessment of the adequacy of INTERPOL mechanisms for challenging abusive re- quests, including the Commission for the Control of INTERPOL’s Files (CCF), and any shortcoming the United States believes should be addressed. (3)A description of any incidents in which the Department of Justice assesses that United States courts and executive departments or agencies have relied on INTERPOL communications in contravention of existing law or policy to seek the detention of individuals or render judgments concerning their immigration status or requests for asylum, with holding of removal, or convention against torture claims and any measures the Department of Justice or other executive departments or agencies took in response to these incidents. (4)A description of how the United States monitors and responds to likely instances of abuse of INTERPOL communications by member countries that could affect the interests of the United States, including citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (5)A description of what actions the United States takes in response to credible information it receives concerning likely abuse of INTERPOL communications targeting employees of the United States Government for activities they undertook in an official capacity. (6)A description of United States advocacy for reform and good governance within INTERPOL. (7)A strategy for improving interagency coordination to identify and address instances of INTERPOL abuse that affect the interests of the United States, including international respect for human rights and fundamental freedoms, citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (8)An estimate of the costs involved in establishing such improvements. (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form and be published in the Federal Register, but may include a classified annex, as appropriate. (d)BriefingNot later than 180 days after the submission of the report in subsection (a), and every 180 days after for two years, the Department of Justice, in coordination with the Department of Homeland Secretary, the Department of State, and the heads of other relevant United States Government departments and agencies shall brief the appropriate congressional committees on recent instances of INTERPOL abuse by member countries and United States efforts to identify and challenge such abuse, including efforts to promote reform and good governance within INTERPOL. 5.Prohibition on denial of services(a)ArrestsNo United States Government department or agency may arrest an individual for the purpose of extradition who is the subject of an INTERPOL Red Notice or Diffusion issued by another INTERPOL member country, based solely upon the INTERPOL communication without— (1)prior verification of the individual’s eligibility for extradition under a valid bilateral extradition treaty for the specified crime or crimes; (2)receipt of a valid request for provisional arrest from the requesting country; and (3)the issuance of an arrest warrant in compliance with section 3184 of title 18, United States Code. (b)Removal and travel restrictionsNo United States Government department or agency may make use of any INTERPOL Notice, Diffusion, or other INTERPOL communication, or the information contained therein, published on behalf of another INTERPOL member country as the sole basis to detain or otherwise deprive an individual of freedom, to remove an individual from the United States, or to deny a visa, asylum, citizenship, other immigration status, or participation in any trusted traveler program of the Transportation Security Administration, without independent credible evidence supporting such a determination. 6.Annual country reports on human rights practices The Foreign Assistance Act of 1961 is amended—(1)in section 116 (22 U.S.C. 2151n), by adding at the end the following new subsection: (h)Politically motivated reprisal against individuals outside the countryThe report required by subsection (d) shall include examples from credible reporting of likely attempts by countries to misuse international law enforcement tools, such as INTERPOL communications, for politically-motivated reprisal against specific individuals located in other countries.; and(2)in section 502B (22 U.S.C. 2304)—(A)by redesignating the second subsection (i) (relating to child marriage status) as subsection (j); and(B)by adding at the end the following new subsection: (k)Politically motivated reprisal against individuals outside the countryThe report required by subsection (b) shall include examples from credible reporting of likely attempts by countries to misuse international law enforcement tools, such as INTERPOL communications, for politically motivated reprisal against specific individuals located in other countries..7.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on the Judiciary of the Senate; and (B)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on the Judiciary of the House of Representatives. (2)INTERPOL communicationsThe term INTERPOL communications means any INTERPOL Notice or Diffusion or any entry into any INTERPOL database or other communications system maintained by INTERPOL. 